Exhibit 10.4
MONSTER WORLDWIDE, INC.
RESTRICTED STOCK UNIT AWARD
GRANT NOTICE
FOR RESIDENTS OF FRANCE
MONSTER WORLDWIDE, INC., a Delaware corporation (the “Company”), hereby notifies
[Participant Name] (the “Participant”) of a grant of Restricted Stock Units
(“RSUs”) by the Committee to the Participant on [Grant Date] (the “Grant Date”)
pursuant to the Company’s 2008 Equity Incentive Plan, as amended (the “Plan”),
upon the terms and conditions set forth in this Grant Notice and the Plan. All
RSUs covered by this Grant Notice are intended to qualify for favorable
treatment under French tax and social security legislation related to
“attribution d’actions gratuites” (as defined by Article L. 225-197-1 to 5 of
the French Commercial Code), with respect to Participants who are residents of
France for tax purposes. Capitalized terms not otherwise defined herein shall
have the same meanings as in the Plan.
1. Grant of RSUs. Subject to the terms and conditions of this Grant Notice and
the Plan, the Participant has been granted [Number of RSUs] RSUs. The RSUs shall
vest and payment in respect of such RSUs shall be made, if at all, in accordance
with Section 2 hereof.
2. Vesting.
(a) The RSUs granted to the Participant shall vest and payment in respect of
such number of RSUs shall be made as to the percentage of the RSUs indicated on
the dates specified below (each an “RSU Vesting Date”), provided that the
Participant has remained in the continuous employment of the Company or any of
its Affiliates from the Grant Date through and including each applicable RSU
Vesting Date:

              Incremental Percentage   Date   of Award Being Vested  
Second Anniversary of Grant Date
    50 %
Third Anniversary of Grant Date
    25 %
Fourth Anniversary of Grant Date
    25 %

Any fractional RSUs resulting from the strict application of the incremental
percentages set forth above will be disregarded and the actual number of RSUs
becoming vested on any specific RSU Vesting Date will cover only the full number
of RSUs determined by applying the relevant incremental percentage.
(b) In the event that during the period of the Participant’s employment with the
Company or one of its Affiliates after the Grant Date:
(i) the Participant dies, or
(ii) the Participant incurs a Disability,

 

 



--------------------------------------------------------------------------------



 



(such events are collectively referred to as “Acceleration Events”), then all
outstanding unvested RSUs shall immediately vest as of the date of the
applicable Acceleration Event, subject to Section 2(d) below, and shall be
settled in shares of Common Stock that are not subject to the restrictions on
transfer described in Section 2(e), as required by article L. 225-197-3 and
article L. 225-197-1-I, 5th and 6th paragraphs of the French Commercial Code,
respectively. Notwithstanding the foregoing, as required by article L. 225-197-3
of the French Commercial Code, in the event of a Participant’s death, unless a
beneficiary shall notify the Company of such beneficiary’s entitlement to the
Participant’s RSUs within six months following the death of the Participant, all
RSUs that vested as a result of the Participant’s death shall be forfeited.
(c) In the event that during the period of the Participant’s employment with the
Company or one of its Affiliates after the Grant Date a Change in Control shall
occur, then the Committee may provide for one or more of the following: (i) that
all outstanding unvested RSUs shall immediately vest on the date of such Change
in Control, subject to Section 2(d) below, and shall be settled in shares of
Common Stock that are not subject to the restrictions on transfer described in
Section 2(e), (ii) that all of the terms and provisions of this Grant Notice
shall continue in effect without change as a result of such Change in Control,
(iii) that each RSU be converted into the right to receive the same
consideration with respect to each RSU as the stockholders of the Company
receive for each share of Common Stock upon the Change in Control except that
the Committee may provide that the consideration may be subject to the same
vesting conditions and restrictions on transfer to which the Common Stock would
have been subject pursuant to Section 2(e), and/or (iv) any of the other events
referenced in Section 6(k) of the Plan.
(d) In the event that any calendar date on which vesting is purportedly
scheduled pursuant to the terms of Sections 2(a), 2(b) or 2(c) above is not a
Business Day (as defined below), the vesting shall automatically be delayed
until the first Business Day following that calendar date. “Business Day” means
a date on which commercial banks in New York, New York are open for general
business.
(e) On or as soon as reasonably practicable following each RSU Vesting Date, the
Company shall deliver to the Participant’s account with the third party
administering the Company’s equity awards programs (currently Charles Schwab)
(the “Administrator”) one share of Common Stock with respect to each whole RSU
that vests on such RSU Vesting Date. The Common Stock delivered to the
Participant’s account with the Administrator shall be “non-transferable”
(referred to as the “Non-Transferable Stock”) during the period beginning on
each RSU Vesting Date until the expiration of the two-year period following such
RSU Vesting Date. Such Non-Transferable Stock may be maintained in “book-entry”
form, registered in the Participant’s name on the books of the Company and no
actual certificates therefore shall be delivered by the Company, or the Company
may make other arrangements with the Administrator with respect to the form of
the Non-Transferable Stock as the Company deems necessary to comply with the
provisions of this Grant Notice. It is a condition to the Company’s obligation
to deliver any evidence of the shares of Common Stock to the Participant
pursuant to this Grant Notice that the Participant shall have opened an account
with the Administrator. For purposes of this Grant Notice, “non-transferable”
shall mean that the

 

2



--------------------------------------------------------------------------------



 



Participant is not allowed to sell, assign, transfer, pledge, hypothecate or
otherwise dispose of the Non-Transferable Stock. The Participant shall have all
rights of a stockholder in respect of the Non-Transferable Stock, including,
without limitation, the right to vote the Non-Transferable Stock and the right
to receive any dividends on the Non-Transferable Stock, except that any and all
shares of Common Stock or other securities received by the Participant with
respect to the Non-Transferable Stock as a result of a stock dividend, stock
split, spin-off, split-off, recapitalization, capital reorganization,
reclassification of shares of Common Stock, merger or consolidation shall be
deemed to be Non-Transferable Stock subject to all of the applicable provisions
of this Grant Notice and shall cease being Non-Transferable Stock at the same
time as the Non-Transferable Stock giving rise to such additional shares or
securities received.
3. Certain Changes; Rights as a Stockholder. The number and class of shares of
Common Stock or other securities which are distributable to the Participant with
respect to any RSU covered by this Grant Notice shall be adjusted
proportionately or as otherwise appropriate to reflect any increase or decrease
in the number of issued shares of Common Stock resulting from a stock split,
spin-off, split-off, split-up, recapitalization, capital reorganization,
reclassification of shares of Common Stock, merger or consolidation, or any like
capital adjustment, or the payment of any stock dividend, and/or to reflect a
change in the character or class of shares covered by the Plan arising from a
readjustment or recapitalization of the Company’s capital stock, in each case as
determined by the Committee. The Participant shall not have any rights to cash
dividends, voting rights or other rights of a stockholder with respect to the
RSUs covered by this Grant Notice unless and until the Company delivers the
Non-Transferable Stock to the Participant’s account in accordance with
Section 2(e).
4. Definitions. “Disability” or “Disabled” means that, in the determination of
the Committee, the Participant is totally and permanently disabled, as
established by the Labor doctor (“médecin du travail”) and corresponding to the
second or third rank as provided under Article L. 341-4 of the French social
security code. “Specific Action” means a specific action not included in, but
authorized under, the Plan and which is required to comply with the French tax
and social security legislation related to “attribution d’actions gratuites” (as
defined by Article L. 225-197-1 to 5 of the French Commercial Code).
5. No Employment Rights; Termination of Employment. Nothing in this Grant Notice
shall give the Participant any right to continue in the employment of the
Company or any Affiliate or to interfere in any way with the right of the
Company or any Affiliate to terminate the employment of the Participant. Except
as otherwise expressly provided in Sections 2(b) and 2(c) hereof, RSUs that are
not vested as of the date the Participant’s employment with the Company and its
Affiliates terminates or ceases for any reason or no reason, whether voluntary
or involuntary (including, without limitation, termination or cessation of
employment with or without cause or arising out of or in connection with a
reduction in force, sale or shutdown of certain operations, or otherwise), shall
immediately and automatically terminate and be forfeited in their entirety.
6. Plan Provisions. The provisions of the Plan shall govern, and if or to the
extent that there are inconsistencies between those provisions and the
provisions hereof, the provisions of the Plan shall govern. A copy of the Plan
is available on the Company’s global Intranet Web site, currently located at
http://insideworldwide.com. For the avoidance of doubt, if this Grant Notice
provides for a Specific Action authorized under the Plan, then this Grant Notice
and not the Plan shall control as to the Specific Action to be taken.

 

3



--------------------------------------------------------------------------------



 



7. Withholding. In the event that prior to the date that any withholding tax is
due hereunder, the Participant has not provided the Company with notice (which
may be by written notice or by an election made via the website operated by the
Administrator) (the “Payment Notice”) to the effect that the Participant will
provide the Company (or the Administrator on the Company’s behalf) payment of
the amount, if any, deemed necessary by the Company in its reasonable discretion
to enable the Company and its Affiliates to satisfy the minimum federal, foreign
or other tax withholding or similar obligations of the Company and its
Affiliates with respect to the shares of Common Stock (and/or any other items
which may be distributable to the Participant pursuant to Section 2(c), 2(e) or
3 hereof), or in the event the Participant provides the Payment Notice but does
not timely deliver payment of the appropriate amount to the Company (or the
Administrator on the Company’s behalf), then the Company shall satisfy the
minimum federal, foreign or other tax withholding or similar obligation of the
Company and its Affiliates with respect to such vesting by withholding the
number of whole shares of Common Stock (on and valued as of the applicable date)
(and/or other items which may be distributable to the Participant on the such
date pursuant to Section 2(c), 2(e) or 3 hereof) sufficient to satisfy such
minimum withholding and other obligations.
8. Notices. All notices or other communications to be given or delivered in
connection with this Grant Notice shall be either in electronic format or in
writing and shall be deemed to have been properly served if delivered
electronically, personally, by courier, or by certified or registered mail,
return receipt requested and first class postage prepaid, in the case of notices
to the Company, to the attention of Director of Human Resources, at the
Company’s offices at 5 Clock Tower Place, Suite 500, Maynard, MA 01754 and in
the case of notices to the Participant, to the Participant’s last known address
(as noted in the Participant’s personnel file) or such other addresses
(including any electronic email addresses) as the recipient party has specified
by prior notice to the sending party. All such notices and communications shall
be deemed received upon the actual delivery thereof in accordance with the
foregoing.
9. Binding Effect; Headings; Status. This Grant Notice shall be binding upon and
shall inure to the benefit of the Company, the Participant and their respective
successors and permitted assigns. The subject headings of Sections are included
for the purpose of convenience only and shall not affect the construction or
interpretation of any of the provisions of this Grant Notice. The Participant’s
rights under this Grant Notice, including, without limitation, rights to RSUs,
shall at all times that such rights exist represent a general obligation of the
Company. The Participant shall be a general creditor of the Company with respect
thereto and shall not have a secured or preferred position with respect thereto.
Nothing in this Grant Notice or the Plan shall be deemed to create an escrow,
trust, custodial account or fiduciary relationship of any kind.
10. Non-Assignability, Etc. The Participant’s rights under this Grant Notice,
including, without limitation, rights to RSUs, are not assignable or
transferable except upon the Participant’s death to a beneficiary designated by
the Participant in a written beneficiary designation filed with the Company or,
if no duly designated beneficiary shall survive the Participant, pursuant to the
Participant’s will and/or by the laws of descent and distribution. Any and all
such rights shall not be subject to anticipation, alienation, sale, transfer,
encumbrance except as otherwise expressly permitted herein.

 

4



--------------------------------------------------------------------------------



 



11. Securities Laws; Insider Trading. The Committee may from time to time impose
any conditions on the RSUs and shares of Common Stock as it deems necessary or
advisable to ensure that the Plan, this Grant Notice and the issuance and resale
or any securities comply with all applicable securities laws, including without
limitation the Securities Act and Rule 16b-3 under the Exchange Act. Such
conditions may include, among other things, the requirement that certificates
for shares of Common Stock to be issued to the Participant hereunder contain a
restrictive legend in such form and substance as may be determined by the
Committee. Without limiting the foregoing, it is understood that Affiliates of
the Company may resell Common Stock only pursuant to an effective registration
statement under the Securities Act, pursuant to Rule 144 under the Securities
Act, or pursuant to another exemption from registration under the Securities
Act. The Participant understands and agrees that any and all transactions
involving shares of Common Stock or other securities of the Company must comply
with applicable laws, rules, regulations and policies, including but not limited
to the Company’s policy regarding insider trading, which policy, among other
things, prohibits transactions involving shares of Common Stock or other
securities of the Company by individuals who have material non-public
information relating to the Company.
12. Black-Out Period. As provided by article L. 225-197-1-I 8th paragraph of the
French Commercial Code, the Participant shall not sell, assign, transfer,
pledge, hypothecate or otherwise dispose of the shares of Common Stock delivered
pursuant to this Grant Notice during (1) the ten (10) trading days preceding and
following the date on which the Company’s Form 10-K is filed with the U.S.
Securities and Exchange Commission and (2) the period between the date on which
the Company’s Board of Directors (“organes sociaux”) become aware of information
which, if made public, could have a material impact on the price of the shares
of the Company’s Common Stock, and the date ten (10) trading days after such
information is made public.
13. General.
(a) This Grant Notice shall be deemed to be an Award Agreement as defined in the
Plan. It is understood and agreed that for purposes of administering this Grant
Notice and the RSUs granted to the Participant, the records of the Company
and/or the Administrator may reflect a separate award and a separate award
identification number for the RSUs scheduled to vest on each separate RSU
Vesting Date.
(b) This Grant Notice shall be governed by and construed in accordance with the
laws of the State of New York (other than the conflict of laws provisions
thereof). This Grant Notice constitutes the entire understanding of the legal
obligations between the parties with respect to the subject matter hereof and
controls and supersedes any prior understandings, agreements or representations
by or between the parties, written or oral with respect to its subject matter,
including but not limited to the provisions of any and all employment agreements
and offer letters (such as terms providing for acceleration or other enhancement
to restricted stock or other equity interests in the event of the occurrence of
specified events), except and only to the extent of any rights of the Company or
its Affiliates relating to Section 280G of the Internal Revenue Code of 1986, as
amended.

 

5



--------------------------------------------------------------------------------



 



(c) The Participant should not rely on any representation not set forth in this
Grant Notice.
(d) The Participant has received a copy of a French language translation of this
Grant Notice (attached as Annex A) and a French language “Brochure” explaining
the provisions of the RSUs covered by this Grant Notice (attached as Annex B).
In addition, a French language translation of the Plan is available on the
Company’s global Intranet Web site, currently located at
http://insideworldwide.com. The provisions of this Grant Notice (and the Plan as
provided in Section 6 of this Grant Notice) shall govern, and if or to the
extent that there are inconsistencies between those provisions and the
provisions of the French language translation of this Grant Notice and/or the
Brochure, the provisions of this Grant Notice and the Plan shall govern.
14. Amendment. This Grant Notice may be unilaterally amended by the Company
without Participant’s consent as provided in the Plan or to conform the Grant
Notice to any changes required by the Administrator or as a result of the change
of Administrator.

 

6



--------------------------------------------------------------------------------



 



ANNEX A
[French language translation of the Grant Notice]
MONSTER WORLDWIDE, INC.
NOTIFICATION D’ATTRIBUTION D’ACTIONS GRATUITES A DES RESIDENTS FRANCAIS
MONSTER WORLDWIDE, INC., une société de droit du Delaware (ci-après désignée la
“Société”) notifie par la présente à [Participant Name] (le “Participant”)
l’attribution d’Actions Gratuites (ci-après désignées “AG”) par le Comité au
Participant le [Grant Date] (la “Date d’Attribution”) conformément au Plan
d’Intéressement par Attribution d’Actions 2008 de la Société, dans sa dernière
version applicable (le “Plan”) et aux termes et conditions stipulés dans la
présente Notification et dans le Plan. Toutes les AG attribuées en application
de la présente Notification.sont appelées à ouvrir droit à un traitement
favorable aux termes de la législation française fiscale et régissant la
sécurité sociale relative à « l’attribution d’actions gratuites » (telle que
cette expression est définie par l’article L. 225-197-1 à 5 du Code du Commerce
français), au bénéfice des Participants qui résident fiscalement en France. Les
termes commençant par une majuscule, s’ils ne font pas l’objet d’une autre
définition dans les présentes, auront le même sens que dans le Plan.
1. Attribution des AG. Sous réserve des termes et conditions de la présente
Notification et du Plan, le Participant s’est vu attribué [Number of RSUs] AG.
Les AG seront acquises et les paiements correspondant à ces AG seront effectués,
s’ils le sont, conformément à la Section 2 des présentes.
2. Acquisition.
(a) Les AG attribuées au Participant seront acquises et le paiement
correspondant à ce nombre d’AG sera effectué à concurrence du pourcentage d’AG
indiqué en face des dates figurant ci-après (chacune étant une “Date
d’Acquisition d’AG”), sous réserve que le Participant soit resté sans
interruption salarié de la Société ou de l’une des Sociétés Affiliées de cette
dernière entre la Date d’Attribution et la Date d’Acquisition d’AG considérée :

              Pourcentage progressif de       l’attribution ouverte à   Date  
l’acquisition  
Second Anniversaire de la Date d’Attribution
    50 %
Troisième Anniversaire de la Date d’Attribution
    25 %
Quatrième Anniversaire de la Date d’Attribution
    25 %

Il ne sera pas tenu compte de toute fraction d’AG résultant de la stricte
application des pourcentages progressifs susvisés et le nombre réel d’AG acquis
à toute Date d’Acquisition d’AG donnée correspondra au seul nombre entier d’AG
déterminé en appliquant le pourcentage progressif pertinent.

 

A-1



--------------------------------------------------------------------------------



 



(b) Si, pendant que le Participant est employé par la Société ou par l’une des
Sociétés Affiliées de cette dernière après la Date d’Attribution :
(i) le Participant décède, ou
(ii) le Participant encourt une Incapacité,
(ces événements étant collectivement désignés ci-après des « Evénements
d’Accélération »), toutes les AG non encore acquises le deviendront
immédiatement à compter de la date de l’Evénement d’Accélération considéré, sous
réserve des termes de la Section 2(d) ci-après, et elles seront réglées en
actions ordinaires qui ne seront pas assujetties aux restrictions limitant la
cession, décrites à la Section 2(e), tel que le prescrit l’article L. 225-197-3
et l’article L. 225-197-1-I, 5ème et 6ème paragraphes du Code du Commerce
français, respectivement. Nonobstant ce qui précède, comme le prescrit l’article
L. 225-197-3 du Code du Commerce français, en cas de décès d’un Participant,
toutes les AG acquises en conséquence du décès du Participant deviendront
caduques si, écoulé le délai de six mois suivant le décès du Participant, aucun
bénéficiaire n’a notifié la Société de son droit aux AG du Participant.
(c) Si, pendant que le Participant est employé par la Société ou par l’une des
Sociétés Affiliées de cette dernière après la Date d’Attribution, un Changement
de Contrôle a lieu, le Comité pourra prendre l’une des dispositions suivantes ou
plusieurs : (i) toutes les AG non encore acquises le deviendront immédiatement à
la date du Changement de Contrôle considéré, sous réserve de la Section 2(d)
ci-après, et seront réglées en Actions Ordinaires qui ne sont assujetties à
aucune des restrictions limitant leur transfert, décrites à la Section 2(e),
(ii) tous les termes et stipulations de la présente Notification continueront de
prendre effet sans changement à la suite du Changement de Contrôle, (iii) chaque
AG sera convertie en un droit de recevoir la même rétribution au titre de chaque
AG que celle que reçoivent les actionnaires de la Société au titre de chaque
Action Ordinaire au moment du Changement de Contrôle. Toutefois, le Comité
pourra prévoir que ledit droit à rétribution soit assujetti aux mêmes conditions
d’acquisition et aux mêmes restrictions limitant le transfert, que celles
auxquelles sont le cas échéant assujetties les Actions Ordinaires aux termes de
la Section 2(e), et/ou (iv) le Comité pourra prendre l’une des autres
dispositions visées à la Section 6(k) du Plan.
(d) Si la date prévue pour une acquisition conformément aux termes des
Sections 2(a), 2(b) ou 2(c) ci-dessus n’est pas un Jour ouvrable (tel que défini
ci-après), l’acquisition considérée sera automatiquement reportée au premier
Jour ouvrable suivant ladite date. “Jour ouvrable” désigne une date à laquelle
les banques commerciales de New York sont ouvertes pour mener l’ensemble de
leurs activités.
(e) A chaque Date d’Acquisition d’AG ou dès que possible après cette date, la
Société placera sur le compte du Participant ouvert auprès du tiers en charge
d’administrer les programmes d’attribution d’actions de la Société (actuellement
Charles Schwab) (« l’Administrateur ») une action ordinaire pour chaque AG
entière acquise à la Date d’Acquisition d’AG considérée. Les Actions Ordinaires
placées sur le compte du Participant ouvert auprès de l’Administrateur seront
“incessibles” (ci-après désignées les “Actions Incessibles”) pendant la période
allant de chaque Date d’Acquisition d’AG à l’expiration du délai de deux ans
suivant la Date d’Acquisition d’AG considérée. Ces Actions Incessibles pourront
être inscrites sous forme de « titres dématérialisés » au nom du Participant
dans le registre de la Société et aucun certificat matériel y afférent ne sera
délivré par la Société, ou bien la Société pourra conclure tout autre
arrangement avec l’Administrateur en ce qui concerne la forme des Actions

 

A-2



--------------------------------------------------------------------------------



 



Incessibles et qu’elle considererait nécessaire afin de respecter les
dispositions de la présente Notification. L’ouverture d’un compte auprès de
l’Administrateur constitue une condition à l’obligation pour la Société de
fournir la preuve des Actions Ordinaires au Participant au titre de la présente
Notification. Aux fins de la présente Notification, “incessible” signifie qu’il
n’est pas permis au Participant de vendre, céder, nantir, hypothéquer ou aliéner
de toute autre façon les Actions Incessibles. Le Participant aura tous les
droits dévolus à un actionnaire au titre de ses Actions Incessibles et
notamment, à titre indicatif et non exhaustif, le droit de vote attaché aux
dites actions et le droit de recevoir tous dividendes distribués au titre des
Actions Incessibles. Toutefois, toutes les Actions Ordinaires ou autre valeurs
mobilières equivalentes reçues par le Participant au titre de ses Actions
Incessibles, pour paiement de dividendes sur ces dernières actions ou en
conséquence d’un fractionnement d’actions, d’une scission-distribution, d’une
scission-échange, d’une recapitalisation, d’une restructuration du capital, d’un
reclassement des Actions Ordinaires, d’une fusion ou d’un regroupement, seront
réputées être des Actions Incessibles sous réserve de toutes les clauses
applicables de la présente Notification et elles cesseront d’être des Actions
Incessibles en même temps que les Actions Incessibles qui ont donné lieu à
l’octroi des actions ou valeurs mobilières equivalentes supplémentaires
considérées.
3. Certains changements ; droits acquis en qualité d’Actionnaire. Le nombre et
la catégorie des Actions Ordinaires ou autres valeurs mobilières correspondantes
distribuables au Participant au titre des AG régies par la présente Notification
seront réajustés proportionnellement à, ou par toute autre méthode adaptée pour
prendre en compte, toute augmentation ou diminution du nombre des actions
ordinaires émises, consécutive à un fractionnement d’actions, une
scission-distribution, une scission-échange, une recapitalisation, une
restructuration du capital, un reclassement des Actions Ordinaires, une fusion
ou un regroupement ou à tout réajustement analogue du capital ou à laquelle il
est procédé aux fins du payer tout dividende sur des actions ; et/ou pour
prendre en compte tout changement intervenu dans le type ou la catégorie
d’actions régis par le Plan, consécutif à un réajustement ou à une
recapitalisation du capital de la Société, tel que le Comité le déterminera dans
chaque cas. Les AG objet de la présente Notification ne sauraient conférer au
Participant un quelconque droit à des dividendes, droit de vote ou autres droits
dévolus aux actionnaires avant que et sans que la Société porte des Actions
Incessibles au compte du Participant conformément à la Section 2(e).
4. Définitions. “Incapacité” ou “incapable” signifie, tel que l’a déterminé le
Comité, que le Participant est dans un état définitif et total d’incapacité tel
qu’établi par le médecin du travail, correspondant au classement dans la
deuxième ou troisième catégorie prévue par l’article L. 341-4 du Code de la
Sécurité sociale français. “Mesure Spécifique” s’entend d’une mesure spécifique
qui n’est pas incluse dans le Plan mais qui est autorisée aux termes du Plan et
qu’il faut nécessairement prendre pour se conformer aux dispositions du Code
Général des Impôts français et de la législation française sur la sécurité
sociale, relatives à « l’attribution d’actions gratuites » (telle que cette
expression est définie par l’article L. 225-197-1 à 5 du Code du Commerce
français).
5. Aucun droit à l’emploi ; Rupture du contrat de travail. Rien dans la présente
Notification ne revient ou ne vise à conférer au Participant tout droit de
conserver son emploi au sein de la Société ou d’une Filiale de la Société ou de
s’opposer de quelque façon que ce soit au droit de la Société ou d’une Filiale
de la Société de rompre le contrat de travail du Participant. Sauf les
dispositions contraires expresses prévues aux Sections 2(b) et 2(c) des
présentes, les AG qui ne sont pas acquises à la date de résiliation, de rupture
ou de cessation du contrat de travail entre le Participant et la Société et ses
Sociétés Affiliées, que celle-ci soit volontaire ou involontaire (et notamment,
à titre indicatif et non exhaustif, en cas de rupture ou de cessation du contrat
de travail due ou liée à une réduction de l’effectif, à la vente ou à la
fermeture de certaines opérations ou autre), seront immédiatement et
automatiquement résiliées et deviendront caduques dans leur intégralité.

 

A-3



--------------------------------------------------------------------------------



 



6. Clauses du Plan. Les clauses du Plan régiront et si et dans la mesure où il y
a des contradictions entre ces clauses et celles des présentes, les clauses du
Plan l’emporteront. Une copie du Plan est disponible sur le site intranet de la
Société, actuellement disponible à l’adresse suivante:
http://insideworldwide.com. Pour lever toute ambiguïté, si la présente
Notification prévoit une Mesure Spécifique autorisée aux termes du Plan, la
présente Notification l’emportera et non le Plan en ce qui concerne la Mesure
Spécifique considérée.
7. Retenue à la source. Si, avant la date à laquelle toute retenue fiscale est à
faire aux termes des présentes, le Participant n’a pas fait à la Société la
notification écrite (qu’il pourra faire à son gré par courrier ou moyennant un
choix d’option sur le site internet exploité par l’Administrateur) (la
“Notification de Paiement”), afin de remettre à la Société (ou à
l’Administrateur, pour le compte de la Société) le paiement du montant, s’il
existe, jugé nécessaire par la Société à sa discrétion raisonnable pour
permettre à la Société et ses Sociétés Affiliées d’acquitter la retenue minimum
fiscale fédérale, étrangère ou autre ou de s’acquitter d’obligations du même
ordre incombant à la Société et à ses Sociétés Affiliées au titre des Actions
Ordinaires (et ou de tout autre élément distribuable au Participant conformément
à la Section 2(c), 2(e) ou 3 des présentes) ou si le Participant fait la
Notification de Paiement mais ne procède pas en temps et en heure au paiement du
montant correspondant en faveur de la Société (ou de l’Administrateur, pour le
compte de la Société), la Société acquittera la retenue fiscale minimum
fédérale, étrangère ou autre ou toute obligation analogue incombant à la Société
et à ses Sociétés Affiliées au titre de cette acquisition, en retenant le nombre
d’Actions Ordinaires entières telles qu’évaluées à la date considérée (et/ou
d’autres éléments à distribuer le cas échéant au Participant à ladite date en
application des Sections 2(c), 2(e) ou 3 des présentes) suffisant pour acquitter
les obligations minimums de retenue et autres obligations susvisées.
8. Notifications. Toutes notifications ou autres communications à faire dans le
cadre de la présente Notification seront faites soit sous forme électronique
soit par écrit et seront réputées avoir été signifiées en bonne et due forme, si
elles sont transmises sous forme électronique, remises en main propre, envoyées
par courrier rapide ou par courrier recommandé avec accusé de réception et par
courrier normal, dans le cas des notifications faites à la Société, à
l’attention du Directeur des Ressources Humaines dans les bureaux de la Société
sis au 5 Clock Tower Place, Suite 500, Maynard, MA 01754 et, dans le cas des
notifications faites au Participant, à la dernière adresse connue du Participant
(telle que celle-ci est consignée dans le dossier personnel du Participant) ou à
toute autre adresse (y compris toute adresse de messagerie électronique) que le
destinataire aura le cas échéant indiquée moyennant un préavis par écrit à la
partie expéditrice. Toutes ces notifications et ces communications seront
réputées reçues à la date de leur remise effective conformément à ce qui
précède.
9. Opposabilité ; Titres ; Statut. La présente Notification sera opposable à, et
prendra effet au bénéfice de la Société, du Participant et de leurs successeurs
respectifs et ayants-droits autorisés. Les titres des sections sont inclus à la
seule fin de faciliter la consultation des présentes et seront sans effet sur
l’interprétation de toute clause de la présente Notification. Les droits que la
présente Notification confère au Participant, et notamment, à titre indicatif et
non exhaustif, ses droits aux AG, représenteront, à tout moment où ces droits
existeront, une obligation générale de la Société. Ces droits confèrent au
Participant un statut de créancier général de la Société et ne lui confèrent
aucune garantie particulière et aucun rang privilégié. Rien dans la présente
Notification ou dans le Plan n’est réputé créer un compte bloqué de garantie, un
compte de fiducie, un compte de dépôt ou une relation fiduciaire de quelque
nature que ce soit.

 

A-4



--------------------------------------------------------------------------------



 



10. Incessibilité, etc. Les droits que la présente Notification confère au
Participant, et notamment, à titre indicatif et non exhaustif, ses droits aux
AG, ne sont ni cessibles ni transmissibles sauf au décès du Participant, où ils
seront transmissibles au bénéficiaire que le Participant aura désigné dans une
désignation de bénéficiaire établie par écrit et remise à la Société ou, si
aucun bénéficiaire désigné en bonne et due forme n’a survécu au Participant,
conformément au testament du Participant et/ou aux dispositions légales
régissant la succession. Et tous ces droits ne sauraient faire l’objet d’une
anticipation, d’une aliénation, d’une vente, d’une transmission, d’une
hypothèque sauf dans la mesure expressément permise aux termes des présentes.
11. Dispositions légales sur les valeurs mobilières ; Délit d’initié. Le Comité
pourra à tout moment imposer des conditions afférentes aux AG et aux actions
Ordinaires qu’il jugera nécessaires ou souhaitables pour faire en sorte que le
Plan, la présente Notification, l’émission et la revente de toutes valeurs
mobilières soient conformes à toutes les dispositions légales applicables
relatives aux valeurs mobilières, et notamment, à titre indicatif et non
exhaustif, à la Security Act et à la Règle 16b-3 prévue par la loi américaine
sur les Echanges boursiers (Exchange Act).. Il pourra notamment imposer, parmi
d’autres conditions, que les certificats d’Actions Ordinaires à délivrer au
Participant en application des présentes contiennent une mention restrictive
dont la forme et le fond seront tels que déterminés par le Comité. Sans que cela
ne limite la portée générale de ce qui précède, il est entendu que les Sociétés
Affiliées de la Société ne pourront revendre les actions ordinaires qu’aux seuls
termes d’une déclaration d’enregistrement en vigueur établie conformément à la
Législation sur les Valeurs Mobilières, de la Règle 144 que prévoit la
Législation sur les Valeurs Mobilières ou aux termes de toute autre exemption
d’enregistrement que prévoit la Législation sur les Valeurs Mobilières. Il est
entendu et convenu par le Participant que toutes les transactions portant sur
des Actions Ordinaires ou sur d’autres valeurs mobilières de la Société doivent
être conformes aux dispositions légales et réglementaires et aux règlements
applicables, et notamment, à titre indicatif et non exhaustif, au Règlement de
la Société relatif aux délits d’initié, règlement qui interdit, entre autres,
aux personnes qui bénéficient d’informations concernant la Société qui ne sont
pas publiques, de faire des transactions portant sur les Actions Ordinaires ou
sur d’autres valeurs mobilières de la Société.
12. Période d’interdiction. Conformément aux dispositions de l’article L.
225-197-1-I 8ème paragraphe du Code du Commerce français, le Participant ne
saurait vendre, céder, transmettre, nantir, hypothéquer ou aliéner de toute
autre façon les Actions Ordinaires remises en application de la présente
Notification pendant (1) la période de dix (10) jours de bourse précédant et
suivant la date à laquelle la Société a déposé le Formulaire 10-K (“comptes
annuels”) de la Société auprès de l’Autorité américaine de régulation des
marchés financiers (U.S. Securities et Exchange Commission) et (2) la période
située entre la date à laquelle les organes sociaux de la Société ont pris
connaissance d’informations qui, si elles étaient rendues publiques, pourraient
avoir des répercussions importantes sur le cours des Actions Ordinaires de la
Société et la date intervenant dix (10) Jours de Bourse après le moment où ces
informations ont été rendues publiques.

 

A-5



--------------------------------------------------------------------------------



 



13. Généralités.
(a) La présente Notification sera considérée comme constituant un “Award
Agreement”, ainsi que défini par le Plan. Il est entendu et convenu qu’aux fins
d’administrer la présente Notification et les AG attribuées au Participant, il
sera permis que les livres et registres tenus par la Société et/ou par
l’Administrateur fassent figurer une attribution séparée et un numéro
d’identification d’attribution séparé pour les AG dont l’acquisition est appelée
à avoir lieu à chaque Date d’Acquisition d’AG séparée.
(b) La présente Notification sera régie par le droit de l’Etat de New York
(hormis les dispositions de ce droit sur le conflit entre législations) et
interprétée conformément à celui-ci. La présente Notification est conforme à la
compréhension qu’ont les parties de leurs obligations légales concernant l’objet
de la Notification et annule et remplace toute entente ou accord conclu(e) ou
déclaration faite entre les parties, par écrit ou oralement, concernant cet
objet, et notamment les clauses pertinentes de tout contrat de travail et lettre
de proposition d’emploi (telles que les clauses définissant les circonstances
dans lesquelles, si elles se produisent, les actions restreintes ou d’autres
participations au capital feront l’objet d’une accélération ou d’autres
améliorations), sauf les droits de la Société ou de ses Sociétés Affiliées
afférents à la Section 280G du Code des Impôts américain de 1996 (Internal
Revenue Code of 1986), dans sa dernière version applicable.
(c) Le Participant ne devra se fier à aucune déclaration qui ne figurerait pas
dans la présente Notification.
(d) Le Participant a reçu une copie d’une traduction en français de la présente
Notification (jointe en Annexe A) et une “Brochure” en français expliquant les
modalités d’attribution des AG qui sont couvertes par la présente Notification
(jointe en Annexe B). Une traduction en français du Plan est disponible sur le
site intranet de la Société, actuellement disponible à l’adresse suivante:
http://insideworldwide.com. Les clauses de la présente Notification (et celles
du Plan visées à la Section 6 de la présente Notification) régiront et, si ou
dans la mesure où il existe des contradictions entre les présentes clauses et
celles de la traduction française de la présente Notification et/ou de la
Brochure, les clauses de la présente Notification et du Plan l’emporteront.
14. Amendement. La présente Notification peut être modifiée unilatéralement par
la Société sans le consentement du Participant sur la base du Plan ou pour
conformer la présente Notification aux changements imposés par l’Administrateur
ou par un changement d’Administrateur.

 

A-6



--------------------------------------------------------------------------------



 



ANNEX B
PLAN D’ACTIONS GRATUITES
MONSTER 2009
GUIDE PRATIQUE A L’USAGE DES BENEFICIAIRES
La présente note est un guide général préparé par la société Monster Worldwide
Inc. afin de vous présenter de manière simple le mode de fonctionnement du plan
d’actions gratuites qu’elle a mis en place. Elle a été rédigée avec le plus
grand soin mais ne doit pas être considérée que comme un guide exhaustif.
Cette note d’information est uniquement destinée aux membres du personnel
salarié de la société Monster Worldwide SAS auxquels des actions gratuites sont
attribuées dans le cadre du Plan. Elle est strictement confidentielle et ne
saurait être communiquée à l’extérieur de la société.
Les informations communiquées dans cette note, notamment les informations
d’ordre législatif et réglementaire, sont à jour à la date indiquée sur le
document.
Cette note d’information est conçue pour être un guide général sur le
fonctionnement du Plan et ne saurait être considérée comme une analyse de votre
situation fiscale personnelle au regard des actions qui vous sont attribuées. Il
vous est recommandé de consulter votre conseil habituel si vous souhaitez
procéder à une telle analyse.
Les conséquences fiscales et sociales de l’attribution d’actions gratuites visée
ci-après ne sont garanties ni par Monster Worldwide Inc. ni par aucune de ses
filiales ou sociétés affiliées
Si vous avez des questions complémentaires concernant le mode de fonctionnement
du Plan, nous vous invitons à vous adresser à votre responsable des ressources
humaines.
Février 2009

 

B-1



--------------------------------------------------------------------------------



 



PLAN D’ATTRIBUTION D’ACTIONS GRATUITES
Le Plan prévoit l’attribution d’actions gratuites à certains salariés
sélectionnés de Monster Worldwide et de ses filiales — et notamment Monster
Worldwide SAS — afin de leur permettre de profiter des perspectives de
croissance de la société Monster Worldwide Inc. Afin de répondre aux
prescriptions du droit français et de s’assurer que vous pourrez bénéficier du
régime fiscal et social de faveur applicable aux actions gratuites en France, ce
Plan a fait l’objet de certaines adaptations dans le cadre d’une notification
applicable aux salariés de Monster Worldwide SAS résidents de France (la «
notification »).
1. Qu’est-ce qu’une action gratuite ?
Des actions existantes ou à émettre peuvent vous être attribuées sans
contrepartie financière. Vous ne deviendrez propriétaire des actions qui vous
seront remises gratuitement qu’au terme d’une période d’acquisition et ne
pourrez pleinement en disposer qu’à l’issue d’une période de conservation.
2. Comment serai-je informé de l’attribution des actions ?
Lorsque des actions vous sont attribuées, vous recevez copie du Plan et de la
notification sous la forme d’un document intitulé « Restricted Stock Unit Award
Grant Notice for Residents of France » précisant notamment le nombre d’actions
qui vous sont attribuées et leur valeur.
La notification applicable aux salariés de Monster Worldwide SAS résidents de
France prendra effet à compter de la date d’attribution. Cette notification
d’attribution d’actions gratuites sera formalisée par voie électronique sur le
site internet de l’administrateur (actuellement Charles Schwab).

3.   Suis-je titulaire de droits sur les actions qui me sont attribuées
gratuitement dès le début de la période d’acquisition?

Avant l’attribution définitive des actions et donc tant que vous n’êtes pas
propriétaire des actions (cf. paragraphe 4.), vous êtes titulaire d’un simple
droit de créance. Par conséquent, vous ne possédez aucun des droits attachés aux
actions, qu’il s’agisse des droits dits « politiques » (notamment des droits de
vote), ou des droits financiers (notamment des droits à dividendes) (article 2.e
de la notification).
Ces droits de créance vous sont attribués à titre strictement personnel et ne
peuvent donc pas être cédés.
4. A quelle date suis-je propriétaire des actions qui me sont attribuées
gratuitement?
Vous deviendrez propriétaire des actions qui vous ont été attribuées de façon
progressive. En effet, l’attribution des actions est définitive au terme d’une
période d’acquisition décomposée en trois tranches et dont le point de départ
est la date d’attribution des actions (article 2.a de la notification) :

  (i)   vous devenez propriétaire de 50% des actions qui vous ont été attribuées
(première tranche) à compter du deuxième anniversaire de la date d’attribution ;

  (ii)   vous devenez propriétaire de 25 % des actions restantes qui vous ont
été attribuées (deuxième tranche) à compter du troisième anniversaire de la date
d’attribution ;

  (iii)   vous devenez propriétaire des actions restantes (soit 25% du total des
actions qui vous ont été attribuées, troisième tranche) à compter du quatrième
anniversaire de la date d’attribution,.

 

B-2



--------------------------------------------------------------------------------



 



5. Dois-je accomplir des formalités à compter de la date d’attribution
définitive décrite au paragraphe 3 ?
L’attribution définitive des actions devra être matérialisée de manière formelle
par l’ouverture d’un compte avec une tierce personne en sa qualité
d’administrateur de la société Monster Worldwide Inc. (actuellement Charles
Schwab).
6. Pourrai-je céder librement les actions qui me sont attribuées gratuitement ?
Les actions qui vous ont été attribuées définitivement doivent être conservées
pendant deux ans à compter de la date d’attribution définitive. Il s’agit d’une
période de conservation de deux ans qui court à compter de la fin de la période
d’acquisition (article 2.c de la notification).
Il existe cependant, à ce jour, deux cas dans lesquels les actions peuvent être
cédées avant la période de conservation de deux ans décrite ci-dessus (article
2.b de la notification). Ces cas sont les suivants :

  (i)   Décès du bénéficiaire ;

  (ii)   Incapacité du bénéficiaire, correspondant au classement dans la
deuxième ou troisième catégorie prévue par l’article L.341-4 du Code de la
sécurité sociale.

Nous attirons votre attention sur le fait que le délai de deux ans qui vous est
imposé entre la date d’attribution des actions et la date de la cession des
actions correspondantes et pendant lequel vous ne pouvez pas céder vos actions
(délai d’indisponibilité) vous permet de bénéficier du régime fiscal et social
de faveur actuellement applicable aux attributions d’actions gratuites en
France. En cas de modification du délai d’indisponibilité dans le cadre d’une
réforme de la législation en vigueur, la date à partir de laquelle vous pourriez
céder vos actions pourrait être modifiée en conséquence.
7. Suis-je titulaire de droits sur les actions qui me sont attribuées
gratuitement au cours de la période de conservation?
Au terme de la période d’acquisition, vous devenez propriétaire des actions ;
vous possédez des droits attachés aux actions, qu’il s’agisse des droits dits «
politiques » (notamment des droits de vote), ou des droits financiers (notamment
des droits à dividendes). Néanmoins, vous ne pouvez pas céder vos actions avant
le terme de la période de conservation décrite au paragraphe 6 pour pouvoir
bénéficier du régime fiscal et social de faveur applicable lors de la cession
(cf. paragraphe 10). En pratique, vos actions seront conservées auprès de
l’administrateur de la société Monster Worldwide Inc. (actuellement Charles
Schwab) pendant le délai de 2 ans (cf. section 2. e de la notification).

 

B-3



--------------------------------------------------------------------------------



 



8. Que se passe-t-il en cas de rupture de mon contrat de travail ?
Il convient de distinguer selon le motif de la cessation du contrat de travail :

  •   En cas de décès

En cas de décès pendant la période de d’acquisition décrite au paragraphe 4, les
héritiers du bénéficiaire peuvent demander l’attribution anticipée de toutes les
actions dans les six mois du décès. Si aucune demande d’attribution n’a été
formulée par les héritiers, l’attribution d’action gratuite devient caduque.
En cas de décès pendant la période d’acquisition ou pendant la période de
conservation, les actions reçues par les héritiers deviennent librement
cessibles et peuvent donc être revendues immédiatement sans attendre
l’expiration du délai de deux ans mentionné au paragraphe 6 ci-dessus.

  •   En cas d’invalidité relevant de la deuxième ou de la troisième classe
conformément aux dispositions de l’article L.341-4 du Code de la sécurité
sociale,

Les actions sont définitivement attribuées de manière anticipée au bénéficiaire
au jour de la cessation de son contrat de travail. Les actions sont librement
cessibles sans attendre l’expiration du délai de deux ans mentionné au
paragraphe 6 ci-dessus.

  •   Autres cas de cessation du contrat de travail (licenciement quelque soit
son motif, démission, etc.)

Toutes les attributions non définitives d’actions deviennent immédiatement
caduques à la date de la cessation du contrat de travail.
Les actions attribuées définitivement avant la cessation du contrat de travail
ne peuvent être cédées avant l’expiration du délai de deux ans mentionné au
paragraphe 6.
9. Que se passe-t-il en cas de changement de contrôle ?
En cas de transfert de titres entraînant changement du contrôle de la société
Monster Worlwide Inc., l’ensemble des termes et conditions de la notification
pourra être maintenu et l’opération pourra être considérée comme intercalaire,
sous réserve des modalités de transition qui seront retenues par le Comité
(article 2.c de la notification). Celles-ci pourront, le cas échéant, remettre
en cause le régime fiscal et social relatif à vos actions.
10. Quel est le régime fiscal et social applicable ?
Vous ne serez pas assujetti à l’impôt ou à des charges sociales lors de
l’attribution de l’action.
De même, vous ne serez pas assujetti à l’impôt ou à des charges sociales lors de
l’attribution définitive des actions.
Dans le cadre du régime fiscal actuellement en vigueur, vous ne serez imposable
que lors de la cession des actions selon le régime indiqué ci-après :

  (i)   Régime fiscal et social applicable au gain d’acquisition

 

B-4



--------------------------------------------------------------------------------



 



Le gain d’acquisition, qui correspond à correspond à l’avantage octroyé au
bénéficiaire, est égal à la valeur réelle de l’action à la date d’attribution
définitive. Il est actuellement imposable dans les conditions suivantes :
Le gain d’acquisition est soumis à l’impôt au taux global de 44.6% (30% d’impôt
sur le revenu, 8,2% de CSG, 0,5% de CRDS, 3,4% de prélèvement social et de
contributions additionnelles au prélèvement social, 2.5% de contribution
sociale).
Vous pouvez cependant opter pour l’imposition du gain d’acquisition à l’impôt
sur le revenu dans la catégorie des traitements et salaires si une telle option
se révèle plus intéressante pour vous.
(ii) Régime fiscal et social applicable au gain de cession
La plus-value résultant de la cession d’actions gratuites est égale à la
différence entre leur prix de cession et le gain d’acquisition.
Le gain de cession est actuellement imposable dans les conditions suivantes :
Le gain de cession est soumis à l’impôt à un taux global de 30,1% (18% d’impôt
sur le revenu et 12,1% de prélèvements sociaux). La plus-value de cession n’est
toutefois pas imposée lorsque le montant total des cessions de valeurs
mobilières réalisées par votre foyer fiscal au cours d’une même année n’excède
pas 25.730 Euros (seuil applicable pour l’année 2009 et qui sera actualisé
chaque année en fonction de l’évolution des tranches du barème de l’impôt sur le
revenu).
Les commentaires qui précèdent sont fondés sur la réglementation française en
vigueur au 19 février 2009 et sont donc susceptibles d’être modifiés, y compris
pour les actions attribuées définitivement, en cas de modification ultérieure de
la législation applicable aux attributions d’actions gratuites.
***

 

B-5



--------------------------------------------------------------------------------



 



SYNTHESE DU REGIME FISCAL ET SOCIAL APPLICABLE EN FRANCE AUX
ATTRIBUTIONS D’ACTIONS GRATUITES

     
PERIODE D’ACQUISITION DES ACTIONS (2 ANS)
  Deux ans à compter de la date d’attribution des actions
 
   
PERIODE DE
CONSERVATION DES
ACTIONS (2 ANS)
  Deux ans à compter de la date d’attribution définitive des actions
 
   
GAIN D’ACQUISITION

(la valeur réelle de l’action à la date d’attribution définitive)
  Impôt sur le revenu : taux proportionnel de 30% (mais option possible pour le
régime des traitements et salaires)

Charges sociales : 14.6 % (8,2% de CSG, 0,5% de CRDS, 3,4% de prélèvement social
et de contributions additionnelles au prélèvement social, 2.5% de contribution
sociale).

Date d’exigibilité : année au titre de laquelle les actions sont cédées.
 
   
GAIN DE CESSION

(la différence entre le prix de cession et le gain d’acquisition)
  Impôt sur le revenu : taux proportionnel de 18%

Charges sociales : 12,1% de prélèvements sociaux. La plus-value de cession n’est
toutefois pas imposée lorsque le montant total des cessions de valeurs
mobilières réalisées par votre foyer fiscal au cours d’une même année n’excède
pas 25.730 Euros (seuil applicable pour l’année 2009 et qui sera actualisé
chaque année en fonction de l’évolution des tranches du barème de l’impôt sur le
revenu).

Date d’exigibilité : année au titre de laquelle les actions sont cédées.

 

B-6